MILLER, Judge
(concurring).
Although I agree with the result reached by the majority, I am unable to agree with some of the reasoning in its opinion.
The majority agrees with the dissenting member of the board that the opposition should have been sustained on the basis of use of the ankh by appellant-op-poser’s Sterling-Winthrop Research Institute. However, the opposition should be sustained on the basis of both such use and the four registrations for the ankh mark alone owned by appellant.
Appellee has argued that appellant only “uses” the ankh as part of the following composite mark:



The majority responds that such use “serves to associate the ankh with oppo-ser.” True enough. However, if the basis for sustaining the opposition were only the Institute’s use of the composite mark, there would be no showing that the ankh per se is an indication of origin. See In re Mogen David Wine Corp., 372 F.2d 539, 541, 54 CCPA 1086, 1088-89 (1967).
Appellant’s burden to make such a showing was satisfied by evidence of its four registrations.